— Certiorari order dismissed and determination of board confirmed, without costs. We reach the conclusion that there was evidence which, if believed, justified the board in its findings, and while there was substantial evidence to the contrary, we cannot say that the findings were against the weight of the evidence. These are the only matters before us, for the law gives us no jurisdiction to revise the extreme disciplinary measure imposed. All concur. Present — Sears, P. J., Crouch, Edgeomb, Thompson and Crosby, JJ.